Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Leah Waggoner, Appellant                              Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CV-11-
No. 06-12-00100-CV        v.                          40218).    Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
Danny Jack Sims, Jr., Appellee                        Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leah Waggoner, pay all costs of this appeal.




                                                      RENDERED APRIL 30, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk